TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00797-CV



                                          In the Matter of A.M.


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
            NO. 01-303-J395, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                               MEMORANDUM OPINION


                 Appellant filed a notice of appeal in this cause. However, this Court has now been notified

that appellant=s motion for new trial has been granted. The effect of the grant of a motion for new trial is to

set aside all proceedings and reinstate the cause on the docket as if it had not been tried. See City of

Dallas v. Ormsby, 904 S.W.2d 707, 712-13 (Tex. App.CAmarillo 1995, writ denied); State Dep=t of

Highways and Pub. Transp. v. Ross, 718 S.W.2d 5, 11 (Tex. App.CTyler 1986, orig. proceeding).

Accordingly, there is no longer a final judgment from which an appeal may be pursued. In the absence of a

final judgment, this Court lacks jurisdiction. North E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893,

895 (Tex. 1966). Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).




                                                   __________________________________________

                                                   W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: March 13, 2003